                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

FREDDIE WILLIS,                                              8:21CV40

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

THE CITY OF OMAHA NEBASKA,
OPD,

                    Defendant.


      Plaintiff has filed a renewed motion for discovery (Filing 16), which will be
denied without prejudice for the reasons previously stated. See Filing 14, p. 3, n. 2.

      Plaintiff has also filed a motion in which he requests the court to intervene in
a criminal case pending in the District Court of Douglas County, Nebraska, Case
No. CR-20-3328 (Filing 17). This motion will also be denied for the reasons
previously stated. See Filing 14, pp. 5-6.

       Finally, Plaintiff has filed a motion to amend his pleadings (Filing 18). This
motion will be granted only in part. The court will give Plaintiff 30 days in which to
file a Second Amended Complaint, which will supersede the Amended Complaint
he filed on April 30, 2021 (Filing 18).

      IT IS THEREFORE ORDERED:

      1. Plaintiff’s motion for discovery (Filing 16) is denied without prejudice.

      2. Plaintiff’s motion for court intervention (Filing 17) is denied.

      3. Plaintiff’s motion to amend (Filing 18) is granted in part and denied in part,
         as follows:

         a. Plaintiff shall have 30 days in which to file a Second Amended
            Complaint which will supersede, rather than supplement, his Amended
            Complaint, and which will be subjected to an initial review by the court
      to determine whether summary dismissal is appropriate under 28
      U.S.C. §§ 1915(e)(2) and 1915A. If Plaintiff does not file a Second
      Amended Complaint within 30 days, the court will instead conduct an
      initial review of his previously filed Amended Complaint (Filing 15).

   b. In all other respects, Plaintiff’s motion (Filing 18) is denied.

Dated this 4th day of May, 2021.

                                        BY THE COURT:


                                        Richard G. Kopf
                                        Senior United States District Judge




                                    2
